Title: From John Adams to François Adriaan Van der Kemp, 15 July 1812
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Vanderkemp
Quincy July 15. 1812

Yours of the 6th is Safe, and I thank you for it. Like all your other Letters, it is to me, full of Entertainment and Instruction.
I expected you would apply my last to yourself and think it a little Satirical; but, my Friend, it was more Serious than you was aware. It expressed the real State of my own Mind. With Eyes allmost out, with hands trembling, So that I can Scarcely move or hold a pen, at almost Seventy Seven years of Age, I feel myself more ignorant than I did at Colledge, or even at the Grammar School that prepared me for Colledge. At the sametime, impatience under a consciousness of my Ignorance, and an eager desire to read and Study every Thing increases in proportion as the capacity for Research and Investigation diminishes.
In such a case what is to be done? Shall I repent and mourn over the Idleness of my past Life? With all my heart. Yet this Repentance is but Small Consolation. But how Shall I repent? I have thought, all my lifetime, that I worked as hard as my constitution would bear, and Sometimes even to excess.
We must confess humanity and mortality, my Friend, acquiese and resign to our fate, “wait the great Teacher Death and God Adore.”
Far from wishing to divert you from your Amusements, I wish you to pursue them. I only wish to preserve you, in the pursuit of them by cautioning you against that excess and Intemperance in the pursuit of them, which I Suspect has sometimes injured your health and depressed your Spirits.
I Should be glad to hear one of my Grand Daughters read your History of Calvin and Servetus. If you will Send it, I will return it by the Post.
You except Castalio, from the Imputation of Intollerance. I desire to know Something about him. I learned Something of his Colloquia Sacra at School, but nothing Since. A pure Example of Tolleration is more prescious than Gold or Silver, than Rubies or Diamonds. Those Reformers, and the Apostles too, Sometimes resembled our modern Politicians. They were Sometimes Friends and Sometimes Antagonists.
You except the Quakers. But they never possessed Sovereign Power nor any other Power but that of Clubbs and Self Created Societies, and these Powers they have exercised, with as arbitrary and enthusiastic a Spirit, as any other Sect. The Name of your Friend John Adams Stands recorded on the Register of the General Assembly, (or Meeting I believe they call it,) of the Quakers of Pensilvania in 1775, as a Monument of their mean Sneaking Spirit of Intollerance. The History is too long for this Letter; but if you wish to know more of it, I will give you a Sketch in my next.
You except the Baptists! For mercy’s Sake, I have you forgotten the Baptists of Munster? I Should as Soon have excepted the Cardinal of Lorrain.
I know little of the History of Jurieu or Bayle and nothing of your Master Vandermarck. I wish to know the whole Story of your Master, and of your War with Ecclesiasticks. I would give more for your Life than that of Vandermarck or Jurieu. If you will write your Life, I will make my Wife, Daughters or Grand daughters read it to me three times over. “I am proximus ardet”! indeed! Sparks of that Spirit Surround you and me, every moment of our Lives, both in Theology and Politicks. We must keep the Engines and Bucketts always ready, and Shall be very happy if with all our Vigilance We can preserve our Buildings from the Scortching Flames. Political and ecclesiastical Intollerance rages here. “I am proximus Ardet”.
Proh dolor! Buckminster! too Splendid a Diamond, to be permitted long to shine in the dark. Therefore removed to brighter Regions and higher Spheres. William Smith Shaw, my private Secretary when I was President, and now and long Since the Creator and Preserver of the Athenæum at Boston, was the most intimate Friend, I believe that Buckminster had. You need look no farther for the Origin of Mr Buckminsters Correspondence with you.
You have more than once, mentioned Parsons. Will you let me know whether Parsons ever corresponded with John Luzac? or with you? This Question is too free, I acknowledge; and if you have the least Objection to answering it, pass it in Silence. But I have Reasons for asking it.
They Gaiety of your History of your Frolick, highly diverted me. I accord with every Eulogium on the Dutch Nation. The Greeks themselves excelled them in nothing but Taste.
Adieu

John Adams
